HOOD, Judge.
Mr. and Mrs. Raymond C. Alford instituted this action for the damages which they sustained as the result of a collision between an automobile owned by Jessie O. Sandel, Jr., in which Mrs. Alford was riding as a guest passenger, and a truck owned by Midwest Farms and being driven by an employee, Herman Procell. The suit was instituted against Procell and The Travelers Indemnity Company, the latter being the liability insurer of the owner of the truck. Judgment was rendered by the trial court in favor of defendants, and plaintiffs have appealed.
This is a companion to the suit entitled Jessie O. Sandel, Jr. v. Travelers Insurance Company, La.App., 225 So.2d 736, which is being decided by us on this date. For the reasons which we assigned in that companion case, we conclude that there was no error in the judgment rendered by the trial court in the instant suit.
For the reasons herein assigned, the judgment appealed from is affirmed. The costs of this appeal are assessed to plaintiffs-appellants.
Affirmed.